Citation Nr: 0531947	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for varicose veins with 
swelling of the left leg.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from October 1955 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

A Travel Board hearing was held in April 2004, before the 
Acting Veterans Law Judge signing this document.  The Acting 
Veterans Law Judge had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  

The issue of service connection for a cervical spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's varicose veins with left leg swelling were not 
caused or chronically worsened by his service-connected 
residuals of a fracture of the left femur.  


CONCLUSION OF LAW

Varicose veins with left leg swelling was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of service-connected residuals of a 
fracture of the left femur.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in July 2001 and June 2002, prior to the August 
2002 rating decision.  Although the RO did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for varicose veins has 
been obtained and the veteran has been afforded a VA 
examination.  The Board notes that the veteran has not 
identified any additional evidence that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand the claim for further development.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claim for service 
connection for varicose veins by the RO are not of sufficient 
significance to warrant delay of the appellate process.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


I.  Factual Background

The veteran claims that service connection is warranted for 
left leg varicose veins, which he maintains developed as 
result of his service-connected fracture of the left femur.  

With regard to the veteran's claim of service connection for 
varicose veins of the left leg with swelling, it is noted 
that service medical records show that he was involved in a 
motor vehicle accident in October 1957.  At that time, the 
veteran suffered a compound fracture of the left femur.  He 
underwent an open reduction of the fracture with fixation of 
the left femur.  A bone graft of the left iliac crest to the 
left femur was also performed.  The final diagnoses included 
compound fracture of the distal half of the left femur with 
no artery or nerve involvement.  

VA examinations conducted in January 1960 and January 1965 
were negative for complaints or clinical findings of edema or 
varicose veins in the left leg.  The diagnoses included 
residuals of a fracture of the left femur with intermedullary 
rod and solid bony union.  

On  VA examination in December 2001, it was noted that the 
examiner reviewed the veteran's complete claims file and 
medical history.  On examination, the veteran indicated that 
he started having swelling in the left lower extremity in 
1965.  The diagnosis at that time reflected prominent and 
chronic varicose veins involving the left lower extremity 
associated with swelling and pain.  The examiner stated that 
in his medical opinion, the varicose veins involving the left 
lower extremity were not secondary to the fracture of the 
left femur in 1957.  

However, in a March 2003 private medical statement, the 
veteran's physician indicated that the veteran suffered a 
deep vein thrombosis as a result of his left leg fracture of 
the femur during service in 1957.  The doctor related that 
the veteran had a history of edema and varicose veins as a 
result of the service injury.  He opined that his current 
symptoms of edema and varicose veins were a result of the 
service injury.  

A March 2004 VA medical record notes that the veteran was 
seen complaining of arthalgias.  The diagnostic assessment 
was varicose veins on the left side with some edema.  



II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

III.  Analysis

On review of the evidence of record, the Board concludes that 
service connection for varicose veins is not warranted.  In 
this case, there is no medical evidence showing that the 
veteran had varicose veins in service or until many years 
thereafter, and the veteran does not contend otherwise.  He 
does contend that service connection is warranted for 
varicose veins because it is etiologically related to his 
service-connected residuals of a left leg fracture.  The 
Board has reviewed the record and found that the persuasive 
medical evidence does not support this contention.  

In this regard, the Board acknowledges the March 2003 private 
medical statement which asserts that the veteran's current 
varicose veins and leg edema began following deep vein 
thrombosis following a left femur fracture in service.   
However, the Board notes that this assertion appears to be 
based on the inaccurate factual premise that he actually had 
deep vein thrombosis following his service injury.  The 
service medical records from this period do not show any 
evidence that such a condition existed in connection with his 
left femur fracture and the subsequent treatment for such.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
Moreover, the Board observes that there is no evidence that 
this physician actually reviewed the veteran's medical 
records from  service.  

As noted above, the veteran was afforded a VA examination in 
December 2001 in response to his claim.  By contrast, the 
opinion by the VA examiner was based upon a full review and 
thorough discussion of the veteran's service medical records, 
including the contemporaneous hospital reports at the time of 
the motor vehicle accident.  The examiner indicated that the 
varicose veins were not secondary to the left femur fracture 
which occurred in 1957.  Thus, this opinion is clearly 
against the veteran's claim.

The Board acknowledges the veteran's statements and testimony 
attesting to his belief that his current varicose veins are 
related to the service-connected residual of a left femur 
fracture.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as he is not a medical expert, the veteran is not qualified 
to express an opinion regarding any medical causation of his 
current disorder.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that he 
currently suffers from varicose veins and swelling of the 
left leg as secondary to his residuals of a left femur 
fracture cannot be accepted as competent evidence.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for varicose veins and left leg 
swelling.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for varicose veins with left leg swelling 
is denied.  



REMAND

The veteran claims that service connection is warranted for a 
cervical spine disability.  In this regard, he asserts that 
during a motor vehicle accident in service, he injured his 
neck.  

It is noted that service medical records show that the he was 
involved in a motor vehicle accident in October 1957.  At 
that time, the veteran suffered a fracture of the left femur 
and lacerations of the left upper eyelid.  The diagnoses 
included fracture of the left femur and lacerated wounds of 
the left eyebrow and chin without artery or nerve 
involvement.  

VA examinations conducted in January 1960 and January 1965 
were negative for complaints or clinical findings of any 
cervical spine disability.  

A March 2002 private radiology report reflects that the 
cervical spine showed severe degenerative changes with 
evidence of neural foraminal encroachment.  The lumbar spine 
was negative with very mild degenerative changes.  

A February 2003 private medical statement reflects that the 
veteran was seen  by a chiropractor complaining of cervical 
spine pain and bilateral neuralgia.  The chiropractor noted 
the veteran's history of a motor vehicle accident during 
service, including his facial lacerations.  It was opined 
that the veteran's previous injury started the degenerative 
process in his neck.  The statement also made note of the 
fact that the veteran had only mild changes in the lumbar 
spine which did not match the degenerative changes in his 
cervical spine.  The chiropractor stated that he believed 
that the degenerative changes in the veteran's cervical spine 
would have been less severe had he not experienced the trauma 
from the motor vehicle accident during service.  

In the opinion of the Board, an examination addressing the 
nature and etiology of the veteran's current cervical spine 
disability is warranted.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:  

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the claimed cervical spine 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folders 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claim folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present cervical spine disorder is 
etiologically related to the veteran's 
military service, including the in-
service motor vehicle accident.  The 
examiner should specially address the 
February 2003 medical opinion by D.R.M., 
B.S., D.C. related to the cervical spine 
disability.  The supporting rationale for 
all opinions expressed must be clearly 
set forth by the examiner in the 
examination report.  

2.  Readjudicate the issue on appeal 
based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


